Citation Nr: 1222277	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  04-35 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for a right lower extremity neurological disability (previously considered as a right knee neurological disorder), associated with a right knee disability.

2.  Entitlement to an initial rating in excess of 20 percent for a right lateral femoral cutaneous nerve neuropathy, associated with a right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to March 12, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to May 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for a neurological disorder of the right knee and assigned an initial noncompensable (0 percent) rating for the disability effective from March 11, 2004, the date of receipt of the Veteran's claim.  The neurological disorder of the right knee issue was initially before the Board in November 2007 and October 2009.  In October 2009, the Board also adjudicated claims for increased ratings for his service-connected right knee. 

In December 2009, the agency of original jurisdiction (AOJ) granted the Veteran a separate rating for right lateral femoral cutaneous nerve neuropathy, associated with a right knee disability.  The AOJ assigned an initial 20 percent rating for the disability effective from November 18, 2009, the date of the VA examination that established findings sufficient to grant a separate rating.  The AOJ continued the 0 percent rating for the Veteran's neurological disorder of the right knee. 

Most recently, the claims were before the Board in August 2010 when such were remanded for an additional medical examination to address the questions posed by the October 2009 Board remand.  The AOJ issued a supplemental statement of the case in November 2011 and the appeal is once again before the Board.  As will be discussed herein, the Board finds that the requested development has been completed.


A review of the Veteran's Virtual VA records reflects that a March 2011 rating decision granted TDIU, effective March 12, 2009.  The RO indicated that the effective date of March 12, 2009, was assigned because this was the earliest date that the Veteran met the statutory requirements for a TDIU.  However, evidence in the claims file reflects that the Veteran was experiencing difficulty working due to his right knee disabilities, to include neurological issues, prior to March 12, 2009.  In fact, the November 2007 VA examination report reflected that the Veteran was no longer working.  As such, although the Veteran has not appealed the effective date assigned, because a TDIU claim is considered part of an increased rating when such claim is expressly raised by the Veteran or reasonably raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board will consider under appeal, the issue of whether entitlement to TDIU is warranted prior to March 12, 2009.  Therefore, it has been included on the title page of this decision.  However, as additional development is necessary prior to the adjudication of such issue, it is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  Throughout the entire rating period on appeal, the probative evidence does not show that the Veteran's service-connected right lower extremity neurological disability is manifested by severe to complete paralysis of the internal saphenous nerve. 

2.  Throughout the entire rating period on appeal, the probative evidence does not show more than moderate incomplete paralysis of the anterior crural nerve (femoral). 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a right lower extremity neurological disability, associated with a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code (DC) 8527 (2011).

2.  The criteria for a rating in excess of 20 percent for a right lateral femoral cutaneous nerve neuropathy, associated with a right knee disability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, DC 8726 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ .  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claims arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the AOJ associated the Veteran's VA treatment records with the claims file.  The Veteran was also afforded VA examinations in October 2003, May 2004 (with a November 2004 addendum), January 2005, November 2007, April 2009, November 2009, September 2010, and October 2010 (with a November 2011 addendum).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.  The Board notes that it is unclear whether or not the examiners who proffered the November 2011 addendum opinion were provided the Veteran's claims file again for review.  Nevertheless, as will be explained in more detail below, the determination that the Veteran's right lower extremity neurological disorder was mild and that his right lateral femoral cutaneous nerve neuropathy was moderate is consistent with the evidence of record.  Moreover, while rationale for the examiner's characterizations is somewhat lacking, the evidence when considered as a whole fully supports these findings.  Thus, the Board finds that the examinations and opinions obtained are adequate to adjudicate the Veteran's increased rating claims. 

The Board notes that the Veteran's most recent examination is now in excess of a year and a half old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right lower extremity neurological disability or right lateral femoral cutaneous nerve neuropathy since the October 2010 VA examination.  

The Board finds that there has been substantial compliance with its prior remand directives.  In this regard, pursuant to remands issued in November 2007, October 2009, and August 2010, the AOJ obtained additional relevant VA treatment records and the Veteran was afforded VA examinations.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

At the outset, the Board notes that the Veteran is appealing the initial disability ratings assigned for his right lower extremity neurological disability and right lateral femoral cutaneous nerve neuropathy.  As such, the claims require consideration of the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The RO granted service connection for a neurological disorder of the right knee in a June 2004 rating decision and a noncompensable rating, effective March 11, 2004, was assigned.  In December 2009, the Veteran was granted a separate 20 rating for right lateral femoral cutaneous nerve neuropathy, associated with a right knee disability.  The disability rating was effective from November 18, 2009, the date of the VA examination that established findings sufficient to grant a separate rating. 

The Veteran's right lower extremity neurological disability is currently rated as noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8527 (providing ratings for paralysis (complete and incomplete) of the internal saphenous nerve).   Under DC 8527, a noncompensable rating is assigned for mild or moderate paralysis of the internal saphenous nerve.  A 10 percent rating is assigned for severe to complete paralysis. 38 C.F.R. § 4.124a, DC 8527.

His right lateral femoral cutaneous nerve neuropathy is currently rated as 20 percent disabling under 38 C.F.R. § 4.124a, DC 8726 (2011).  The ratings for DC 8726 use the schedule for DC 8526 which provides ratings for impairment of the anterior crural (femoral) nerve. 38 C.F.R. § 4.124a.  Under this Code, a 10 percent rating is warranted for impairment with mild incomplete paralysis of the anterior crural nerve, a 20 percent rating is warranted for impairment compatible with moderate incomplete paralysis and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for impairment with complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526. 

The term 'incomplete paralysis' with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The words such as 'moderate' and 'severe' are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6 (2011).

After reviewing the evidence of record, the Board finds that, overall, the evidence does not support findings that the Veteran's service-connected right lower extremity neurological disability warrants a compensable rating or that his service-connected right lateral femoral cutaneous nerve neuropathy warrants an evaluation in excess of 20 percent. 

At an October 2003 VA examination, the Veteran reported some numbness at the base of his patella on the right.  Examination reflected that he was neurologically intact.  Palpable pulses were noted in his right lower extremity.  The Veteran complained of lateral numbness in his thigh at an April 2004 VA treatment visit.  At his May 2004 VA examination, the Veteran reported some increased numbing sensation with pain and discomfort in his lateral right thigh.  He additionally complained of decreased sensation in and around his knee.  Examination reflected that the Veteran had decreased sensation in the right lateral thigh in the distribution of the right superficial femoral cutaneous nerve.  Moreover, it was noted that he had decreased sensation around the right patella to pinprick.  Nevertheless, the VA examiner determined at that time that the decreased sensation on the lateral part of his right thigh was unrelated to the Veteran's old knee trauma (as noted above service connection for neuropathy of his right lateral femoral cutaneous nerve was subsequently awarded in a December 2009 decision, made effective November 18, 2009, the date the VA examination showed entitlement).

A June 2004 EMG Report reflected Nerve Conduction Velocity Test (NCV) of both lower extremities was normal and an EMG of the right lower extremity was normal. Subsequent VA treatment records continue to reflect complaints of numbness by the Veteran around his knee.  A November 2004 VA addendum opinion noted that the Veteran had been seen in May 2004.  The report reflects that the Veteran underwent an EMG for the evaluation of his lower extremity.  Significantly, the VA examiner determined that the Veteran's complaints of right thigh meralgia paraesthetica were unrelated to his service-connected knee disability.  

The Veteran once again underwent a VA examination in January 2005.   It was noted that he walked with a slightly antalgic gait.  It was noted that his neurovascular examination of his lower extremity was normal and the Veteran was fully sensate in all dermatomal regions distal to his knee.  A November 2007 VA examination report reflects that the Veteran was fully sensate to light touch in all dermatomal distributions.  

A March 2008 VA neurological consultation noted complaints of chronic numbness and occasional shooting pains of the right lateral thigh.  It was noted that the Veteran had decreased pedal pulse (pp) in the right thigh in the distribution of the femoral cutaneous nerve. More recent VA treatment records reflect that the Veteran is on medication for his neurological symptomatology.  At an April 2009 VA examination it was noted that the Veteran used a cane to help with ambulation.  He reported numbness on the lateral aspect of his thigh.  Examination reflected that the Veteran had a completely anesthetic patch of skin approximately 4X4 centimeters lateral to the knee, this is in the region of the infrapatellar branch of the saphenous nerve which is lacerated in almost every single knee replacement surgery.  The Veteran reported numbness and pain in the distribution of his lateral cutaneous nerve, essentially from the midline of his thigh anterior to the lateral portion of his thigh above his patella from his hip to the patella.  Nevertheless, the Veteran demonstrated 5/5 strength in the quadriceps and the hip flexors.  He was diagnosed with moderate neuralgia of the femoral cutaneous nerve root of the thigh and complete anesthetic area from laceration of the infrapatellar branch of the saphenous nerve. 

At a November 2009 VA examination, it was noted that the Veteran had a right knee brace.  The VA examination report reflects that the Veteran had areas lacking pinprick sensation over the right lateral femoral cutaneous nerve distribution.  Additionally it was noted that the Veteran had altered sensation over the knee in and about the surgical scars.  He had no patellar tendon reflexes present and no Achilles tendon reflexes present.  The thigh muscles and calf muscles as well as the anterior tibialis muscles appeared to be of normal size and symmetry.  Normal plantar flexion and dorsiflexion at the ankles was noted.  The VA examiner indicated that the Veteran ambulated with a cane.  The VA examiner at that time determined that the Veteran's right lateral femoral cutaneous nerve neuropathy was at least as likely as not sequelae of the various surgical procedures the Veteran had undergone over the years on his right knee. 

At a September 2010 VA neurological examination, the Veteran reported an altered sensation over his scar areas of his right knee where surgery had been performed.  He reported the use of a knee brace.  Physical examination reflected that the Veteran had difficulty pushing himself up from a chair due to knee pain.  It was noted that once he stands up he is able to walk with the use of a cane.  It was noted that he generally had normal symmetric muscle bulk in the upper and lower extremities.  No reflexes were noted in the right patellar tendon where the surgery had been performed.  It was noted that the Veteran was able to press down with his ankle in the toe down position showing generally normal strength of the calf muscles bilaterally.  Anterior tibialis muscle strength appeared to be near normal bilaterally.  It was noted that he had decreased sensation over the right lateral thigh and decreased sensation in and around the scars of the right knee.  The area below his knee to his foot reflected pinprick sensation generally within normal limits.  Vibratory senses were slightly decreased at the toes bilaterally.  It was noted that the Veteran presented "about the same" as he did at the last VA examination in 2009.  The VA examination report reflected that sensation was decreased over the right lateral femoral cutaneous nerve as it had been in the previous year.  Moreover, the VA examiner indicated that the Veteran had decreased sensation in and around the scar areas of the right knee, all of these secondary to surgical procedures performed secondary to his service-connected right knee disability.  The VA examiner indicated that "importantly, there are positions of the knee at rest when the pain disappears indicating that he has not developed a complex regional pain syndrome due to peripheral nerve injury in and about the knee."

Addendum opinions were obtained in November 2011.  The VA examiner's supervisor reflected that, based on his knowledge, the Veteran's right lateral femoral cutaneous nerve neuropathy resulted in no paralysis but only sensory symptoms.  He described the level of severity as "moderate neuralgia" based on the fact that the Veteran remained the same since his April 2009 VA examination.  With respect to the Veteran right lower extremity neurological disability, the VA examiner noted the Veteran's symptoms were mild despite the fact that the Veteran suffered from a small anesthetic patch of skin, 4X4 centimeters lateral to the knee in the infrapatellar branch of the saphenous nerve.  

The Board has also considered the statements of the Veteran that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms of numbness and pain because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence-concerning the nature and extent of the Veteran's right lower extremity neurological disorder and right lateral femoral cutaneous nerve neuropathy-have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Moreover, the Veteran's complaints of sensory disturbances are contemplated in his current ratings. 

After a review of the medical and lay evidence of record, the Board finds that the overall disability picture of the Veteran's right lower extremity neurological disability has not been found to be comparable to severe or complete paralysis of the internal saphenous nerve.  In this regard, such disability is manifested by wholly sensory symptoms.  Moreover, the overall disability picture of the Veteran's right lateral femoral cutaneous nerve neuropathy has not been found to be comparable to severe incomplete paralysis of the anterior crural femoral nerve.  The Board notes that the Veteran had decreased pedal pulses in March 2008 and an absence of patellar and Achilles tendon reflexes in November 2009 and September 2010; however, there was no atrophy and the remainder of the record reveals normal findings with respect to such impairments.  Therefore, the evidence demonstrates that the Veteran's complaints with respect to the right lower extremity neurological disability are no more than mild in nature and his complaints associated with right lateral femoral cutaneous nerve neuropathy are no more than moderate in severity.  See November 2011 VA addendum opinion.  Moreover, the Board notes that the November 2011 addendum opinion reflects that the Veteran's right lateral femoral cutaneous nerve neuropathy resulted in no paralysis, but only sensory symptoms.  In finding that a higher rating is not warranted, the Board again notes that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.121a.  

In conclusion, the Board finds that the Veteran's disability picture regarding his right lower extremity neurological disability does not more nearly approximate a compensable evaluation.  The Board also finds that the Veteran's disability picture regarding his right lateral femoral cutaneous nerve neuropathy does not more nearly approximate the next-higher 30 percent evaluation.  Further, the Board finds that the evidence, as detailed above, does not show distinct time periods exhibiting symptoms warranting staged evaluations.  See Fenderson, supra.  Consequently, the Board finds that the currently assigned noncompensable rating for his right lower extremity neurological disability and a 20 percent rating for his right lateral femoral cutaneous nerve neuropathy, throughout the rating period on appeal, appropriately reflects the clinically established impairment experienced by the Veteran.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture is not contemplated adequately by the applicable schedular rating criteria discussed above.  In this regard, the Veteran's right lower extremity neurological disability and right lateral femoral cutaneous nerve neuropathy were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a compensable rating for his right lower extremity neurological disability or a rating in excess of 20 percent rating for his right lateral femoral cutaneous nerve neuropathy is not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's right lower extremity neurological disability and right lateral femoral cutaneous nerve neuropathy includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As indicated in the Introduction, in Rice, supra, the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, as the Veteran's TDIU claim is being remanded for additional development, no further discussion of such is necessary at this time.


ORDER

An initial compensable rating for a right lower extremity neurological disability (previously considered as a right knee neurological disorder), associated with a right knee disability, is denied.

An initial rating in excess of 20 percent for a right lateral femoral cutaneous nerve neuropathy, associated with a right knee disability, is denied.


REMAND

As previously noted, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  

As indicated in the Introduction, the Board has taken jurisdiction over the issue of entitlement to TDIU prior to March 12, 2009.  Given the evidence of record suggesting that the Veteran may have been unemployable due to his neurological issues prior to March 12, 2009, the Board finds that a remand is necessary in order to afford him an examination so as to determine whether such service-connected disabilities, either jointly or singularly, rendered him unemployable prior to such date.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  The Board also notes that the Veteran has not received notice pursuant to the VCAA as it pertains to TDIU.  As such, the AOJ should additionally provide the Veteran with adequate notice under the VCAA.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with proper VCAA notification with respect to his TDIU claim.

2.  The Veteran should be afforded a VA examination with opinion to determine whether he was unemployable solely due to his service-connected disabilities, either jointly or singularly, prior to March 12, 2009.  The claims file must be reviewed in conjunction with the examination.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability, prior to March 12, 2009.  In offering such opinion, the examiner should specifically opine whether the Veteran's disabilities, either jointly or singularly render him unemployable, prior to March 12, 2009.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, prior to March 12, 2009, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

In considering the above, the examiner should consider all the evidence of record, to include the lay statements as well as medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  The claims file must be reviewed in conjunction with the examination.     

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's TDIU claim should be adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


